SENTENCIA
En la demanda que ante el Tribunal Superior de Puerto Rico, Sala de Bayamón, radicaron los demandantes recu-rridos —entre los cuales se incluía a una niña menor de edad— se reclamaron los daños y perjuicios que alegada-*341mente sufrieron éstos como consecuencia de la muerte de un familiar que se suicidó; producto la misma, supuesta-mente, del estado de depresión que alegadamente le causó un accidente de automóviles, del cual responsabilizaban los demandantes a la parte demandada recurrente Moto-rambar, Inc.
En adición a radicar la antes mencionada acción de da-ños y perjuicios, los demandantes radicaron una acción pa-ralela contra el fabricante del automóvil vendídole a ellos por Motorambar —Nissan Motors— ante la Corte de Dis-trito Federal para el Distrito de Puerto Rico, relativa la misma a los mismos hechos y “por los mismos daños”. El pleito federal se resolvió mediante transacción exclusiva-mente a favor de la menor codemandante; estipulación so-bre transacción que fue aprobada por la mencionada Corte Federal mediante sentencia a esos efectos.
Como condición de la referida transacción, los deman-dantes acordaron, y se comprometieron, a desistir con per-juicio del pleito radicado ante el foro local. A esos efectos, se radicó una moción, o estipulación, de desistimiento, con perjuicio, ante la Sala de Bayamón del Tribunal Superior.
Tres días más tarde, sin celebración de vista alguna, el tribunal de instancia procedió a dictar sentencia. En la misma, y en cuanto a la menor demandante, rechazó que el archivo decretado fuera con perjuicio; en consecuencia, y en cuanto a la referida menor de edad, dictó sentencia de-cretando el archivo del caso sin perjuicio.
Inconforme, la parte demandada recurrió ante este Tribunal en revisión de la referida sentencia. En el recurso que a esos efectos radicara, le imputó al foro de instancia haber errado al
... alterar sua sponte y sin oir a las partes una estipulación de desistimiento con perjuicio. Solicitud de revisión, pág. 3.
Mediante Resolución de 8 de mayo de 1992, le concedi-mos término a la parte demandante recurrida
*342... para mostrar causa por la cual este Tribunal no deba ex-pedir el auto y dictar Sentencia revocatoria de la emitida por el Tribunal Superior de Puerto Rico, Sala de Bayamón, devol-viendo el caso al foro de instancia con instrucciones de que ce-lebre una vista —con la participación de la Procuradora de Familia— para determinar si el archivo del caso, en relación con la menor de edad envuelta en el mismo, debe ser o no con perjuicio. Resolución de 8 de mayo de 1992, pág. 1.
La parte demandante recurrida ha comparecido en cum-plimiento de la referida Resolución. En su comparecencia expresa, en síntesis, que su posición
... es que el planteamiento de derecho de la demandada-recurrente Motorambar, Inc. es técnicamente correcto. Sin embargo, los demandantes-recurridos no tienen objeción a que este Honorable Tribunal revoque la Sentencia del tribunal de instancia y ordene que se celebre una vista, con la participación de la Procuradora de Familia para determinar si el archivo del caso, en lo que respecta a la menor Melissa Thomashefsky Pueyo, deba ser o no con perjuicio. Escrito en cumplimiento de orden para mostrar causa al Honorable Tribunal, pág. 1.
Procede actuar según lo intimado en la orden emitida. Las disposiciones de la Regla 39.1(a)(1) y (2) de Procedi-miento Civil de 1979 (32 L.P.R.A. Ap. Ill) son claras. El tribunal, de ordinario, debe de respetar una estipulación, libre y voluntariamente hecha por las partes, desistiendo con perjuicio del caso. Ello, no obstante, únicamente en vista del hecho específico de que en el presente caso está envuelta una menor de edad y bajo el poder de parens pa-triae, procede que el tribunal celebre una vista con el fin de proteger, al máximo, los derechos de la referida menor. En la mencionada vista y a los fines antes mencionados, debe participar la Procuradora de Familia.
En consecuencia, se expide el auto de revisión solicitado y se dicta sentencia revocatoria de la emitida por el Tribunal Superior de Puerto Rico, Sala de Bayamón, devolvién-dose el caso a dicho foro para la celebración de la vista que por la presente se autoriza y ordena.
*343Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Presidente Señor Andréu Gar-cía emitió voto disidente. El Juez Asociado Señor Negrón García se inhibió.
(.Fdo.) Francisco R. Agrait Liado

Secretario General

— O —